DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-16, and 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
Claim 1 recites the limitation “Each path of the three optical paths including a corresponding optical port of the first, second, and third optical ports” in lines 6-8. It is unclear how the paths include a port. For examination purposes, it has been interpreted to mean each path is associated with a corresponding optical port of the first, second, and third optical ports.
Claim 1 recites the limitation “from an irradiation light source” in line 20. It is unclear if the irradiation light source is a part of the claimed invention since it is not positively recited. Furthermore, any limitations which further limit the scope of the irradiation light source are rejected for attempting to further define an unclaimed element. 
Claim 5 recites the limitation “a position of light” in line 4. It is unclear if this is the same position of light of claim 1 or a different position of light. 

Claim 15 recites the limitation “a second camera” in lines 18-19. It is unclear if the second camera is a part of the claimed invention since it is not positively recited.  Furthermore, any limitations which further limit the scope of the second camera are rejected for attempting to further define an unclaimed element.
Claim 15 recites the limitation “an irradiation light source” in lines 20-21. It is unclear if the irradiation light source is a part of the claimed invention since it is not positively recited. Furthermore, any limitations which further limit the scope of the irradiation light source are rejected for attempting to further define an unclaimed element. 

	 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-12, 15, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Irion (US 20050277810 A1) in view Peltie et al. (US 20110190639 A1), hereinafter Peltie and Lanni et al. (US 539426 A), hereinafter Lanni.
Regarding claims 1 and 15,
Irion teaches a medical imaging system (at least fig. 1c and corresponding disclosure) comprising:
A second prism (See annotated fig. 1c below (19A). Examiner notes the dividing element 5 is described as two prisms combined at the hypotenuse to form a cube in [0041] and is depicted in figure 2 as such)having a second optical port (See annotated fig. 1c below (Port 2)) and a third prism (See annotated fig. 1c below (19B). Examiner notes the dividing element 5 is described as two prisms combined at the hypotenuse to form a cube in [0041] and is depicted in figure 2 as such)) having a third optical port (See annotated fig. 1C below (Port 3)) and a first neutral divider (at least fig. 1c (13) and corresponding disclosure) the first neutral divider, second prism, and third prism providing three optical paths (See annotated fig. 1c below (OP1, OP2, and OP3) for guiding light for imaging a target (at least fig. 1c (6) and corresponding disclosure) comprising a biotissue ([0024] which discloses observing tissue), the second (OP2) and third path (OP3) including a corresponding optical port of the second and third optical ports a corresponding optical port of the second (Port 2) and third (Port 3) optical ports (See annotated fig. 1c below), wherein, 
A first surface (See annotated fig. 1C below (first surface) of the second prism (19A)
A second contact surface (at least fig. 2 and annotated fig. 1c below (20) and corresponding disclosure) between the second prism (19A) and the third prism (19B)
	The first surface is both to provide light to the biotissue and to provide light from the biotissue (See annotated fig. 1c below. Examiner notes the arrows indicate light to and from the biotissue pass through the first surface);

A second image sensor (at least fig. 1c (4) and corresponding disclosure) in optical communication with the third port (Port 3)
	A light source (at least fig. 1c (1) and corresponding disclosure) in optical communication with the second port (Port 2) configured to output irradiation light to be incident on the biotissue. 

    PNG
    media_image1.png
    811
    629
    media_image1.png
    Greyscale


Annotated Fig. 1c


The embodiment of fig. 1C fails to explicitly depict the light source in optical communication with the third optical port and the second camera in optical communication with the second optical port, however, Irion further teaches an alternative embodiment (in at least fig. 2) in which the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the embodiment of Irion’s fig. 1C to include the arrangement of the dividing element, the second camera, and the light source as taught by Irion’s fig. 2 in order to provide a dividing element which transmits light to the target and reflects light from the target toward the image sensor. Such a modification amounts to merely an obvious design choice/rearrangement of parts rendering the claim obvious (MPEP 2144.04).

    PNG
    media_image2.png
    585
    612
    media_image2.png
    Greyscale

Annotated fig. 2


While Irion teaches a neutral divider to divide the light, It is unclear if the neutral divider is a first prism having a first optical port.
Nonetheless, Peltie in a similar field of endeavor involving optical imaging using prisms, teaches a prism (at least fig. 1 (40) and corresponding disclosure) reflects fluorescent light at a 90 degree angle towards a first camera (at least fig. 1 (52) and corresponding disclosure)
which transmits visible light towards a second camera (at least fig. 1 (51) and corresponding disclosure) and ([0004] which discloses a first camera for fluorescence radiation and a second camera for visible radiation and [0016] which discloses the prism reflects visible radiation and transmits 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irion to include a divider as taught by Peltie in order to transmit fluorescent light and reflect visible light accordingly. Such a modification amounts to merely a simple substitution of one known light dividing element for another rendering the claim obvious (MPEP 2143).
It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified the first image sensor and the second image sensor of Irion to include the first and second cameras of Peltie in order to capture the fluorescent and visible light images accordingly. Such a modification amounts to merely a simple substitution of one known image sensor for another rendering the claim obvious. 

Examiner notes that the embodiment of fig. 1C when modified by the embodiment of fig. 2 and the prism of Peltie would resemble the annotated fig. 1c(a) below.
The modified system would comprise:
A first prism (See annotated fig. 1c(a) below (40)) having a first optical port (See annotated fig. 1c(a) below (Port1)), a second prism (See annotated fig. 1c(a) below (19A)) having a second optical port (Port 2’), and a third prism (See annotated fig. 1c(a) below (19B)) having a third optical port (See annotated fig. 1c(a) below (port 3’)), 
the first (40), second (19A), and third (19B) prisms providing three optical paths (OP1, OP2’, OP3’) for guiding light for imaging a target (at least fig. 1c (6) and corresponding disclosure) comprising a biotissue ([0024] which discloses observing tissue), 

A first contact surface (See annotated fig. 1c(a) below) between the first prism (40) and the second prism (19A), and a second contact surface (See annotated fig. 1c(a) below (20))
the first contact surface is both to provide light to the biotissue and to provide light from the biotissue (Examiner notes light would be provided to the biotissue from the light source and from the biotissue to the second camera)
A first camera (See annotated fig. 1c(a) (12)) in optical communication with the first optical port (Port 1)
And a second camera (see annotated fig. 1c(a) below (Second camera)) in optical communication with the second optical port (Port 2’)
And an irradiation light source (See annotated fig. 1c(a) below (15)) for providing irradiation light to be incident on biotissue in optical communication with the third optical port (Port 3’).

	

    PNG
    media_image3.png
    897
    704
    media_image3.png
    Greyscale

Annotated Fig. 1c(a) 

Irion, as modified, fails to explicitly teach control circuitry connected to the third optical port, the control circuitry configured to control a position of the irradiation light from the irradiation light source to be incident on the biotissue. 
Lanni, in a similar field of endeavor involving optical fluorescent imagine, teaches a control circuitry (at least fig. 7 (69) and corresponding disclosure) in optical communication with an irradiation light source (at least fig. 7 (64) and corresponding disclosure) configured to control a position of light emitted from the irradiation light source (64) (Col. 9 lines 9-46)


Examiner notes the modified system of 1 would comprise the optical branching device of claim 15. 

Regarding claim 2,
Irion, as modified, teaches the elements of claim 1 as previously stated. Irion, as modified, further teaches wherein at least one surface (20) of the two joint surfaces is a wavelength selective filter (Irion [0041] which discloses the joint surface (20) between the two prisms of prism array 5 is transparent for a pre-selected wavelength out of the emission spectrum and reflective for a complementary wavelength band).

	Regarding claim 5,
	Irion, as modified, teaches the elemetns of claim 1 as previously stated. Nakatate further teaches wherein the control circuitry (69) is configured to control a mirror (at least fig. 7 (68) and corresponding disclosure) to control a position of light emitted from the irradiation light source (64).
Examiner notes the mirror would be in optical communication with the third optical port in order to function accordingly. 

Regarding claim 6,
Irion, as modified, teaches the elements of claim 1 as previously stated. Irion, as modified, further teaches wherein the three prisms (19A, 19B, and 40) are part of a bio-tissue excitation device 

Regarding claims 8 and 18,
Irion, as modified, teaches the elements of claims 1 and 15 as previously stated. Irion further teaches wherein the three optical paths (OP1, OP2’, and OP3’) are at least partially coaxial (See Annotated fig. 1c(a) above)

Regarding claim 9,
Irion, as modified, teaches the elements of claim 1 as previously stated. Irion, as modified, further teaches further comprising: a laser light source (at least fig. 1c (1) and [0040] which discloses lighting unit (1) comprises lamp 15 which is a laser or a laser diode) in optical communication with the second optical port (Port 2) and provide light incident on a specific area on the target (6)


Regarding claim 10,
Irion, as modified, teaches the elements of claim 9 as previously stated. Irion, as modified, further teaches wherein:
The first camera (Peltie (52)) is to image the specific area on the target (Irion 6). 

	Regarding claim 11,
Irion, as modified, teaches the elements of claim 10 as previously stated. Peltie further teaches wherein the first camera (52) is a fluorescent camera ([0026] which discloses the reflection of the visible light and transmission of the fluorescent light may be inverted (i.e. the fluorescent light is reflected and 

Regarding claim 12,
Irion, as modified, teaches the elements of claim 1 as previously stated. Irion further teaches further comprising: a field lens (at least fig. 2 (3) and corresponding disclosure) between the first contact surface and the target (Examiner notes the lens positioned at the distal end of image transmitting system (2) would be positioned between the first contact surface and the target (6) in the modified system. 

Regarding claim 14,
Irion, as modified, teaches the elements of claim 1 as previously stated. Irion, as modified, further teaches further comprising: 
an excitation light source (See annotated fig. 1c(a) (1)) configured to excite the target;
wherein the first camera (12) is a fluorescent camera ([0004] which discloses a first camera dedicated to fluorescence radiation [0016] which discloses the splitter cube may transmit the visible radiation and reflect the fluorescent radiation. Thus the first camera (52) would be the fluorescent camera)
The second camera (see annotated fig. 1c(a) above) is a visible camera ([0004] which discloses a second camera dedicated to visible radiation) and [0016] which discloses the splitter cube may transmit the visible radiation and reflect the fluorescent radiation. Thus second camera 51 is the visible camera)


Regarding claim 24,



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Irion, Peltie, and Lanni as applied to claim 1 above and further in view of Nakatate (US 20110268141 A1).
Regarding claim 13,
Irion teaches the elements of claim 1 as previously stated. Irion further teaches further comprising:
processing circuitry (at least fig. 2 (27) and corresponding disclosure) configured to control 
the first camera (See annotated fig. 1c(a) above) in optical communication with the first optical port (Port 1)  
the second camera (12) in optical communication with the second port (Port 2’)
and the irradiation source (1)
Lanni further teaches a mirror (at least fig. 7 (68) and corresponding disclosure) in the control circuitry (69).
Examiner notes in the modified system the mirror of Lanni would be connected to the third optical port accordingly. 
Irion, as modified, fails to explicitly teach wherein the processing circuitry is configured to control a position of irradiation light emitted from the irradiation source. 

	It would have been obvious to a person having ordinary skill in the art to have modified the processing circuitry of Irion to include controlling a position of irradiation light emitted from the irradiation light source as taught by Nakatate in order to provide control to the controlling circuitry accordingly. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious. 


Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Irion, Peltie, and Lanni as applied to claims 15 and 1 above and further in view of Horiguchi et al. (US 20170219834 A1), hereinafter Horiguchi. 
Regarding claims 16 and 22,
Irion, as modified, teaches the elements of claims 15 and 1 as previously stated. Irion, as modified, further teaches wherein the optical branching device (5 and 40) has a plurality of faces (See annotated fig. 1c (a) above). Irion, as modified, fails to explicitly teach wherein a surface of the first prism facing the biotissue and opposite the second optical port (Port 2’) has a face larger than any other face of the first, second, and third prisms.  
Horiguchi teaches an optical branching device (at least fig. 2 (20)) having a plurality of faces, the face (at least fig. (221a) and corresponding disclosure) closest to a target ([0028] which discloses an object to be imaged) being larger than any other of the plurality of faces (at least fig. 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irion, as currently modified, to include a larger face closest to the 
Examiner notes in the modified system the face closest to the target is opposite the second optical port (See annotated fig. 1c(a) (Port 2’))
	
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Irion, Peltie, and Lanni as applied to claim 1 above and further in view Harris et al. (US 20110178409 A1), hereinafter Harris.
	Irion, as modified, the elements of claim 1 as previously stated. Irion further discloses wherien the irradiation light source includes a laser outputting light of a first wavelength band ([0040] which discloses the lighting unit (1) comprises a laser diode (i.e. light emitting diode) and [0041] which discloses dividing layer is transparent to the pre-selected wavelength of lamp 15)
	Irion fails to explicitly teach wherein the irradiation light source includes a low coherence light source outputting light of a second wavelength band.
	Harris, in a similar field of endeavor involving optical imaging, teaches and irradiation light source (at least fig. 17A (192 and 196) and corresponding dislcosure) including a laser (at least fig. 17A (192) and corresponding disclosure) outputting light of a first wavelength ([0178] which discloses a blue laser for providing light beam 194) and a low coherence light source (at least fig. 17A (196) and corresponding disclosure) outputting light of a second wavelength ([0178] which discloses an infrared beam 198) different than the first wavelength (Examiner notes the blue laser would have a different wavelength than the infrared beam)


Regarding claim 21,
Irion, as modified, teaches the elements of claim 1 as previously stated. Irion fails to explicitly teach wherein either the first camera or the second camera is an optical coherence tomography device.
Harris in a similar field of endeavor involving optical imaging teaches an optical imaging system having a camera (at least fig. 17A (248) and corresponding disclosure) that is an optical tomography device ([0155] which disclose the CCD array is located to collect the infra-red spectrum to provide optical coherence tomography device)
IT would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irion, as currently modified to include the optical coherence tomography device of Harris in order to perform OCT imaging on the tissue. Such a modification amounts to merely a simple substitution of one know camera for another rendering the claim obvious (MPEP 2143).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Irion, Peltie, and Lanni as applied to claim 1 above and further in view Baumann et al. (US 20130162775 A1), hereinafter Baumann. 
Irion, as modified, teaches the elements of claim 1 as previously stated. Irion fails to explicitly teach wherein the second camera is a time of flight (TOF) camera. 
	Irion fails to explicitly teach the image sensor is a time of flight (TOF) camera. 
	Baumann teaches a medical imaging system (at least fig. 4) comprising:
	an optical branching device (at least fig. 4) and a time of flight (TOF) camera (at least fig. 4 (55) and corresponding disclosure) in optical communication with a port of the optical branching device.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Irion, as currently modified, to include a time of flight (TOF) measurement imaging device as taught by Baumann in order to supply spatially resolved distance or depth data from measurement points on the surface of the biotissue (Baumann [0015]).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Irion, Peltie, and Lanni as applied to claim 1 above and further in view Imaizumi et al. (US 6293911 B1), hereinafter Imaizumi.
Irion, as modified, teaches the elements of claim 1 as previously stated. Irion, as modified, further teaches wherein the first camera is a fluorescence camera to detect fluorescence of the target (Peltie (52) and [0016] which discloses the fluorescent light may be reflected while the visible light is transmitted) While Irion teaches the target is stimulated by fluorescence ([0039]), it is unclear if the light source (1) is the light source which excites fluorescence.
Nevertheless, Imaizumi, in a similar field of endeavor involving fluorescent endoscopy, teaches an endoscope (at least fig. 1 (2A)) comprising three prisms (at least fig. 1 (29)) in which a light source (at least fig. 1 (3A) and corresponding disclosure) is used for exciting fluorescence (Col. 5 which discloses light source includes lamp (11) for radiating light including wavelengths of excitation light) and wherein the light source (3A) is not incident on any of the first, second, and third prisms (29) (at least fig. 1).
. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot in view of the new grounds of rejection necessitated by amendment. 
Examiner notes that while the art of record still relies upon the combination of Irion and Peltie, the rejection has been updated in light of the amendments and the arguments against the art no longer apply.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793       


/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793